Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
	Claims 1-6 and 8-22 are pending.
	Claims 13 and 17 are amended by examiner’s amendments
Claims 1-6 and 8-22 are allowed.

Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deborah Lu on 12/21/2021.
13. (Currently Amended) A method for producing a seed derived from wild rocket variety 89-600 RZ of claim 1 comprising (a) crossing a plant of wild rocket variety 89-600 RZ, representative seed of which having been deposited under NCIMB Accession No. 43615, with a second wild rocket plant, and (b) whereby seed of a 89-600 RZ-derived wild rocket plant forms.
17. (Currently Amended) A method of producing a plant derived from wild rocket variety 89-600 RZ comprising at least one new trait, the method comprising introducing a mutation or transgene conferring the at least one new trait into a plant of wild rocket variety 89-600 RZ, wherein a sample of seed of said variety has been deposited under NCIMB Accession No. 43615.


Withdrawn objections
	Objection to claim 16 is withdrawn in light of amendments made by the Applicant.
	Objection to claim 18 is withdrawn in light of amendments made by the Applicant.
	Objection to claims 20 and 21 is withdrawn in light of amendments made by the Applicant.

Withdrawn rejections
	Rejection of claims 13-15 and 17-18 under 35 USC 112(b) is withdrawn in light of the amendments made by the Applicant.	
	Rejection of claims 11-12, 15 and 18 is withdrawn in light of the amendments made by the Applicant. 

Request under 1.105
	The examiner has reviewed the information provided by the Applicant in response to the request under 1.105 and it has not been found to be material to patentability.

Conclusion
	Claims 1-6 and 8-22 are allowed.
The closest prior art was reviewed in the Non-Final rejection mailed on 07/08/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663